DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-20, 22-33, 35-37, & 39-47 are allowed. The examiner acknowledges the amendments filed 1/19/21 have overcome the rejections and/or objections set forth in the office action mailed 7/30/20. The following is an examiner’s statement of reasons for allowance: 

As to claim 2, the prior art of record, taken alone or in combination, fails to disclose or render obvious “detecting at least a portion of the photons emitted from the first optical emitter, which traveled through the sample, through a second detection area of the contract surface, and to a second optical detector to produce a second measurement;
emitting photons from a second optical emitter, through a second emission area of the contact surface, and into the sample; detecting at least a portion of the photons emitted from the second optical emitter, which traveled through the sample, through the first detection area of the contact surface, and to the first optical detector to produce a third measurement”, in combination with the rest of the limitations of claim 2.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious “activate the first optical emitter to emit photons into the sample, and to activate the first optical detector and the second optical detector to detect resulting photons that exit the sample to produce a first light intensity measurement for the first optical detector and a second light intensity measurement for the second optical detector… activate the second optical emitter to emit photons into the sample, and to activate the first optical detector and the second optical detector to detect resulting photons that exit the sample to produce a third light intensity measurement for the
first optical detector and a fourth light intensity measurement for the second optical detector”, in combination with the rest of the limitations of claim 20.

As to claim 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the number of the optical emitters and the number of optical detectors are sufficiently high so that at least forty emitter-detector pairs are formed”, in combination with the rest of the limitations of claim 22.

As to claim 24, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the second distance and the third distance are approximately equal so that light intensity measurements for light emitted by the first optical emitter and received by the second optical detector and for light emitted by the second optical emitter and 

As to claim 25, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first distance and the fourth distance are approximately equal so that an optical path from the first optical emitter to the first optical detector tends to send photons to substantially the same depth through the sample as an optical path from the second optical emitter to the second optical detector”, in combination with the rest of the limitations of claim 25.

As to claim 26, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first distance and the third distance are shorter than the fourth distance, so that optical paths from the first and second optical emitters to the first optical detector tend to send photons less deep into the sample than an optical path from the second optical emitter to the second optical detector”, in combination with the rest of the limitations of claim 26.

As to claim 27, the prior art of record, taken alone or in combination, fails to disclose or render obvious “the first distance and the second distance are longer than the third distance, so that optical paths from the first optical emitter to the first and second optical detectors tend to send photons deeper into the sample than an optical path from the second optical emitter to the first optical detector”, in combination with the rest of the limitations of claim 27.

As to claim 28, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a capacitor that is electrically coupled to the first optical detector such that receipt of the photons by the first optical detector produces a discharge current through the first optical detector to discharge the capacitor”, in combination with the rest of the limitations of claim 28.

As to claim 29, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a capacitive element that is electrically coupled to the first or second optical detector such that receipt of the photons by the optical detector produces a current that charges or discharges the capacitive element”, in combination with the rest of the limitations of claim 29.

As to claim 33, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein a set of the emitter-detector pairs contains at least three emitter detector pairs with mutually different distances and with 

As to claim 39, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a second set of the emitter-detector pairs contains at least two emitter-detector pairs with a wavelength characteristic which is similar to the first wavelength characteristic and with mutually different distances between the respective optical emitters and optical detectors, wherein no emitter-detector pair of the first set is contained in the second set,”, in combination with the rest of the limitations of claim 39.

As to claim 42, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein a second set with multiple of the plurality of emitter-detector pairs use approximately the same second wavelength characteristics that are different from the first wavelength characteristics, wherein the second set includes at least two emitter-detector pairs with approximately the same fourth distances between the corresponding optical emitters and optical detectors”, in combination with the rest of the limitations of claim 42.

As to claim 43, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein a second set with multiple of the plurality of emitter-detector pairs use approximately the same second wavelength characteristics that are different from the first wavelength characteristics, wherein the second set includes at least three emitter-detector pairs with approximately the same fourth distances between the corresponding optical emitters and optical detectors”, in combination with the rest of the limitations of claim 43.

As to claim 47, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the number of different wavelength characteristics is higher than the number of emitters of different wavelength characteristics and higher than the number of optical detectors of different wavelength characteristics”, in combination with the rest of the limitations of claim 47.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAURICE C SMITH/Examiner, Art Unit 2877